Case 2:12-cV-03319-SDW-SCI\/| Document 84 Filed 05/06/19 Page 1 of 2 Page|D: 865

UNlTED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERCIA and the le ACUOH NO' 12`°“0°°19 (SDW)

STATES OF NEW JERSEY and NEW
YORK, ex rel. KENNETH W.
ARMSTRONG,
NOTICE OF APPEARANCE

Plaintiffs and Relator,

V.

ANDOVER SUBACUTE AND REHAB
CENTER SERVICES ONE, INC., el al.

Defendants.

 

PLEASE TAKE NOTICE that, Padraig P. Flanagan, Esq., cfthe law firm cf Flcrio Perrucci
Steinhardt & Cappelh, LLC, hereby enters his appearance in this action as counsel to Relator

Kenneth W. Armstrong.

FLORIO PERRUCCI STEINHARDT &
CAPPELLI, LLC

235 Broubalow Way

Phillipsburg N.J. 08865

Telephone: 908-454-8300

Facsimile: 908-454-5827
phanagan@flcriolaw.com

Attor‘neysfor Relalor'

Dated: May 6, 2019 By: /s/Pddraz',q P. Fla)m,qan
Padraig P. Flanagan
(ID NO. 021531999)

{00723356.DOCX v_l}

Case 2:12-cV-03319-SDW-SCI\/| Document 84 Filed 05/06/19 Page 2 of 2 Page|D: 866

CERTIFICATION ()F SERVICE
l certify that on this 6th day ofMay, 2018, the foregoing Notice of Appearance was filed
with the Clerk of the Court using the CM/ECF filing system, and simultaneously served upon all

counsel of record Via the CM/ECF filing system

 

By: /s/ Pdd)'aig P. Flcmagan
Padraig P. Flanagan

{0072335().DOCX v.l}

